Case 1:20-cv-00886-RMB-JS Document 21 Filed 12/11/20 Page 1 of 12 PageID: 176



                                                           [Dkt. No. 12]

                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY
                              Camden Vicinage

______________________________
                              :
THERESA TRIOLA,               :
                              :           Civ. No. 20-886 (RMB/JS)
     Plaintiff,               :
                              :
     v.                       :            OPINION
                              :
AFSCME NEW JERSEY COUNCIL 63; :
Et al.,                       :
 _____________________________:


      Plaintiff, Theresa Triola (“Plaintiff”), has filed a

Complaint against the American Federation of State, County and

Municipal Employees New Jersey Council 63 (“Council 63”), and

Debbie Parks and Steve Tully (“Parks”, “Tully”, or

“Individual Defendants”), as well as against AFSCME New Jersey

Staff Association (hereinafter “ANJSA”). Defendants Council 63,

Parks and Tully move for dismissal of the Second and Third

Counts of Plaintiff’s Complaint. Defendants Parks and Tully also

move for dismissal of the First Count of Plaintiff’s Complaint.

For the reasons herein, the motions are granted.

      As alleged in her Complaint, Plaintiff was employed as a

staff representative by Council 63, a labor organization that is

the bargaining representative of certain municipal and state

employees. (Complaint, First Count ¶¶ 2, 4). Defendant Debbie


                                      1
Case 1:20-cv-00886-RMB-JS Document 21 Filed 12/11/20 Page 2 of 12 PageID: 177



Parks is the Associate Director of Council 63 and was the direct

supervisor of Plaintiff. (Complaint, First Count ¶ 7). Defendant

Steve Tully is the Executive Director of Council 63. (Complaint,

First Count ¶ 14). Defendant ANJSA is a labor association

representatives’ unit for employees of Council 63 including

Plaintiff.

      In 2018, as part of her employment, Plaintiff was assigned

to Council 63 affiliate, Local AFSCME 3441, and the Housing

Authority of Camden employees it represented. (Complaint, First

Count ¶9). Plaintiff’s responsibilities included filing

grievances on behalf of those employees. Id.

      In early to mid-2019, Plaintiff worked on organizing a job

action in support of terminated Local AFSCME 3441 employees.

(Complaint, First Count ¶ 12). Plaintiff alleges that supervisor

Parks approved scheduling that job action with the caveat

that it occur “after the convention.” Id. Afterwards, Plaintiff

emailed other supervisors to schedule that job action.

(Complaint, First Count ¶ 13). Thereafter, Plaintiff alleges

that State Board AFSCME President Ron McMullen requested that

Plaintiff place him and Steve Tully on any email communications

related to the job action scheduling, with which she claims she

complied. (Complaint, First Count ¶ 14).

      Plaintiff alleges that she organized and attended the

Camden City Hall job action for Local AFSCME 3441 employees on

                                      2
Case 1:20-cv-00886-RMB-JS Document 21 Filed 12/11/20 Page 3 of 12 PageID: 178



May 14, 2019. (Complaint, First Count ¶15). She then alleges

that she received an email on May 16, 2019, requesting an

investigative interview regarding her “conduct in setting up the

job action.” (Complaint, First Count ¶16). On May 22, 2019,

Plaintiff was interviewed by Parks, and by supervisor Bob

Little, in the presence of Plaintiff’s union colleague, Yolanda

Lawson. (Complaint, First Count ¶ 17).

      On June 7, 2019, Plaintiff received a letter from Defendant

Tully of a five (5) day suspension for insubordination

(Complaint, First Count ¶ 18). Plaintiff’s union, Defendant

AFSCME NJ Staff Association, filed a grievance on Plaintiff’s

behalf regarding that suspension. (Complaint, First Count ¶ 19).

      Plaintiff directly communicated with Ron McMullen and

other Board members to object to that suspension and assert her

rights. (Complaint, First Count ¶ 20). Defendant Tully sent an

email to schedule another disciplinary interview regarding those

communications. (Complaint, First Count ¶ 21). Parks and Tully

conducted that interview with Plaintiff on or about June 27,

2019, and Plaintiff alleges no one was present from her union.

(Complaint, First Count ¶ 22).

      By letter dated July 1, 2019, Plaintiff received notice of

her termination from Defendant Tully, terminating her employment

which she claims was related to her contacting Board members and



                                      3
Case 1:20-cv-00886-RMB-JS Document 21 Filed 12/11/20 Page 4 of 12 PageID: 179



circumventing the grievance policy. (Complaint, First Count

¶23). Plaintiff alleges that she and ANJSA filed a grievance

regarding her termination. (Complaint, First Count ¶ 24). On

August 1, 2019, Defendant Tully denied the grievance (Complaint,

Fifth Count ¶25). Plaintiff then requested ANJSA to file for

arbitration, but on August 1, 2019, ANJSA declined to file for

arbitration. (Complaint, First Count ¶ 26-27). Plaintiff alleges

that the decision of Defendant ANJSA not to proceed to

arbitration was part of a pattern and practice of Defendant

ANJSA of depriving Plaintiff and other members of their

bargained for representation in arbitration that she was

guaranteed under the terms of its agreement with Defendant

Council 63 (Complaint, First Count ¶32).

      In relevant part, Plaintiff alleges that Defendant Council

63 terminated her employment without just cause and in breach of

Defendant ANJSA’s Association’s contract with Defendant Council

63 and in retaliation for Plaintiff asserting the rights of

public employees she represented that were protected under the

New Jersey Constitution Article 1, §§ 18 and 19 (Complaint,

First Count ¶36).

      Plaintiff alleges that Defendant Council 63 breached its

own Constitution in disciplining and terminating Plaintiff and




                                      4
Case 1:20-cv-00886-RMB-JS Document 21 Filed 12/11/20 Page 5 of 12 PageID: 180



also violated the Labor Management Relations Act (“LMRA”) and

the Labor Management Disclosure and Reporting Act (“LMDRA”)

(Complaint, First Count ¶38).

      It is against this factual backdrop that Plaintiff’s

Complaint against Defendants Council 63, Parks, and Tully

alleges: a breach of constitution and collective bargaining

contract, the LMRA and LMRDA in its First Count; a common law

Pierce violation in its Second Count, and a violation of the New

Jersey Conscientious Employee Protection Act (“CEPA”) in its

Third Count, for which Plaintiff seeks damages, reinstatement of

employment, punitive damages and attorney’s fees. Defendants

AFSCME NJ Council 63, Steve Tully and Debbie Parks now move for

dismissal of the Second and Third Counts.

LEGAL STANDARD

      A pleading must contain a “short and plain statement of the

claim showing that the pleader is entitled to relief.” Fed. R.

Civ. P. 8(a)(2). “To survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 570 (2007)). “A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. (quoting Twombly, 550 U.S. at 556.)

                                      5
Case 1:20-cv-00886-RMB-JS Document 21 Filed 12/11/20 Page 6 of 12 PageID: 181



      “[A]   court   must    accept    as     true   all   of   the   allegations

contained in a complaint.” Id. A court need not accept legal

conclusions    as    true.    Id.     Legal    conclusions,      together    with

threadbare recitals of the elements of a cause of action, do not

suffice to state a claim. Id. Thus, “a court considering a motion

to dismiss can choose to begin by identifying pleadings that,

because they are no more than conclusions, are not entitled to the

assumption of truth.” Id. at 679. “While legal conclusions can

provide the framework of a complaint, they must be supported by

factual allegations.” Id. If a complaint can be remedied by an

amendment, a district court may not dismiss the complaint with

prejudice, but must permit the amendment. Grayson v. Mayview State

Hospital, 293 F.3d 103, 108 (3d Cir. 2002).

      In resolving a 12(b)(6) motion to dismiss, a court may look

beyond the complaint to matters of public record, including

court files and records, and documents referenced in the

complaint or essential to a plaintiff’s claim which are

attached to a defendant’s motion. Pension Benefit Guar. Corp.

v. White Consol. Indus., 998 F.2d 1192, 1196 (3d Cir. 1993). A

court may consider documents which are attached to or submitted

with the complaint, as well as legal arguments presented in

memoranda or briefs and arguments of counsel. Pryor v. NCAA,

288 F.3d 548, 560 (3d Cir. 2002) (citation omitted). Further,

documents whose contents are alleged in the complaint and whose

                                        6
Case 1:20-cv-00886-RMB-JS Document 21 Filed 12/11/20 Page 7 of 12 PageID: 182



authenticity no party questions, but which are not physically

attached to the pleading, may be considered. Id. The individual

Defendants also move for dismissal of the First Count.

LEGAL ANALYSIS

A.    Second Count

      In the Second Count of her Complaint, Plaintiff alleges

that Defendants suspended and terminated her in violation of a

public policy pursuant to Pierce v. Ortho Pharmaceutical Corp.,

84 N.J. 58 (1980). Plaintiff further alleges that the New

Jersey Constitution and the New Jersey Employer-Employee

Relations Act (“EERA”) are the sources of the public policy

Defendants violated. However, Plaintiff’s attempt to craft a clear

mandate of public policy that apply to her as a private actor is

misguided.

      The law is well-settled that an employee has a common law

Pierce claim for wrongful discharge when the discharge is contrary

to a clear mandate of policy. Panzino v. Scott Paper Co., 685

F.Supp. 458, 460 (D.N.J. 1988) (quoting Pierce, 84 N.J. 58 (1980)).

The employee must point to a clear expression of public policy,

however, neither the New Jersey Constitution nor the EERA can be

the source of public policy to support Plaintiff’s Pierce claim.

As the New Jersey Supreme Court held in Hennessey v. Coastal Eagle

Point Oil Co., 129 N.J. 81 (1992), “we are not finding in this

                                      7
Case 1:20-cv-00886-RMB-JS Document 21 Filed 12/11/20 Page 8 of 12 PageID: 183



opinion a constitutional right to privacy that governs the conduct

of private actors.” Id. at 98-99. Moreover, the EERA offers

protection     to    public     employers    and      employees   within   the

jurisdiction    of    the     New   Jersey   Public    Employment   Relations

Commission (“PERC”). See N.J.S.A. § 34:13A-5.1 et seq. Thus,

because Plaintiff has failed to state any violation of a clear

mandate of public policy that applies to her, the Motion is granted

as to this Count.

B.    Third Count

      In her Third Count, Plaintiff alleges that Defendants

violated CEPA when they suspended and terminated her in

retaliation for her filing a PERC arbitration for the public

employees she represented, for scheduling and attending a job

action on behalf of those employees and because she complained

to the Union’s Executive Board of her supervisor’s “illegal

conduct.” (Complaint, Third Count ¶¶ 2 & 3).1


      1 N.J.S.A. 34:19-3(CEPA) provides in relevant part as
      follows:

      An employer shall not take any retaliatory
      action against an employee because the
      employee does any of the following:

      (a) Discloses, or threatens to disclose to a
      supervisor or to a public body an activity,
      policy or practice of the employer, or
      another employer, with whom there is a
      business relationship, that the employee
      reasonably believes:
                                        8
Case 1:20-cv-00886-RMB-JS Document 21 Filed 12/11/20 Page 9 of 12 PageID: 184




      To establish a CEPA claim, a plaintiff is required to

demonstrate that: (1) she reasonably believed that her

employer's conduct was violating either a law, rule, or

regulation promulgated pursuant to law, or a clear mandate of

public policy; (2) she performed a “whistle-blowing” activity

described in N.J.S.A. 34:19-3(c); (3) an adverse employment

action was taken against her; and (4) a causal connection exists

between the whistle-blowing activity and the adverse employment

action. Dzwonar v. McDevitt, 177 N.J. 451, 462 (2003); Winters

v. N. Hudson Reg'l Fire & Rescue, 212 N.J. 67, 89 (2012). A

plaintiff who brings a CEPA claim must enunciate the

specific terms of a statute or regulation, or the clear

expression of public policy which would be violated if the facts

alleged are true, and that closely resemble the complained of

conduct. Dzwonar, 177 N.J. 463. Furthermore, a plaintiff’s

belief that the complained of conduct violated the terms of a

statute, regulation or clear mandate of public policy must be

objectively reasonable. Id. at 464.




      (1) is in violation of a law, or a rule or
      regulation promulgated pursuant to law ....

                       * * * *


                                      9
Case 1:20-cv-00886-RMB-JS Document 21 Filed 12/11/20 Page 10 of 12 PageID: 185



       The Court finds that Plaintiff has failed to plead a statute

or clear mandate of public policy that would be violated if the

facts she alleges are true; or that she reported the alleged

illegality to a “supervisor”; or a causal connection between her

conduct and the Defendants’ decision to suspend her and terminate

her employment. First, as discussed above, Plaintiff cannot claim

protection under CEPA based upon claims that Defendants Council

63,    Parks   or   Tully   violated        the   EERA   or   the   New   Jersey

Constitution. At best, it seems, Plaintiff explains her claim as

one of retaliation: “Plaintiff has pled that she had a reasonable

belief her termination was caused by her reporting of the union

president Tully’s conduct in suspending her as illegal and a

violation of the LMRA and the LMDRA, as well as the NLRA.” (Dkt.

No. 17, at 4.) A complaint about a private employer’s discipline

of    the   employee’s   violation     of     the   employer’s      policies   or

directives, however, is not the same type of violation of law or

public policy contemplated by CEPA. “A salutary limiting principle

(of CEPA) is that the offensive activity must pose a threat of

public harm, not merely private harm or harm only to the aggrieved

employee.” Mehlman v. Mobil Oil Corp., 153 N.J. 163, 188 (1998)

citing Littman v. Firestone Tire & Rubber Co., 715 F. Supp. 90,

93 (S.D.N.Y. 1989) (emphasis added); Massarano v. New Jersey

Transit, 400 N.J. Super. 474 (App. Div. 2008).



                                       10
Case 1:20-cv-00886-RMB-JS Document 21 Filed 12/11/20 Page 11 of 12 PageID: 186



      Moreover, in addition to failing to identify a law or

policy that her suspension allegedly violated, Plaintiff has

failed to adequately plead a causal connection. The Complaint

clearly sets forth that she was suspended only after an

investigative review and that she was suspended for

insubordination and violating the chain of command relative to

the scheduling of the May job action and the filing of the PERC

arbitration.

      Finally, Plaintiff has failed to plead whistle-blowing

activity. “Whistle-blowing” conduct “specifically refers to

notification, or threatened notification, to an outside agency

or supervisor...and also permits a claim to be supported by

evidence that the employee objected to or refused to participate

in the employer's conduct.” Tartaglia v. UBS PaineWebber Inc.,

197 N.J. 81, 106 (2008). Plaintiff simply alleges she protested

her suspension for her misconduct. That is not enough. For these

reasons, Defendants’ motion will be granted as to this Count.

Defendants Motion will be granted as to this Count.

CONCLUSION

      For the reasons set forth above, Counts Two and Three of

Plaintiff’s Complaint will be dismissed. Count One as to

Defendants Parks and Tully will be granted as Plaintiff does not

contest the dismissal. An appropriate Order will enter.



                                      11
Case 1:20-cv-00886-RMB-JS Document 21 Filed 12/11/20 Page 12 of 12 PageID: 187



                                    s/Renée Marie Bumb
                                    RENÉE MARIE BUMB
                                    United States District Judge

Dated: December 11, 2020




                                      12
